Citation Nr: 0530175	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
October 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The veteran filed his 
notice of disagreement in May 2003, the RO issued a statement 
of the case in May 2003, and the veteran perfected his appeal 
in June 2003.  The veteran also testified before the 
undersigned at a February 2005 hearing.


FINDING OF FACT

The competent medical evidence fails to connect the veteran's 
lumbar spondylosis with his time in service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spondylosis 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserted in his hearing before the Board in February 
2005 that he currently has lower back pain, which he believes was 
caused by back injuries he incurred while playing football in 
service.  

Service medical records document several in-service complaints of 
lower back pain, including treatment records in June 1976, July 
1976, and February 1978.  In September 1984 the veteran was 
assessed with a chronic lumbar muscle strain, after indicating 
that he had been having pain for about a month-and-a-half after 
aggravating his back while playing sports.  In December 1984, the 
veteran again complained of back pain, although the medical visit 
appeared to be related to a sore throat and not to back 
treatment.  The veteran also complained of lower back pain in 
December 1985, and was noted to have some muscle tenderness, but 
with full range of motion.

On the veteran's separation physical in October 1997, the medical 
officer determined the veteran's spine and other musculoskeletal 
to be "normal," and on the accompanying survey of personal 
medical history, the veteran marked "no" with regard to every 
question, except whether he had ever had "recurrent back pain" 
to which he made no response.  Additionally, the veteran wrote 
that his present health was "good."
      
Following discharge from service, the veteran again complained of 
lower back pain in July and August 2002.  At a July 2002 
examination, the physician rendered the diagnostic impression 
that relative straightening of lordosis may well reflect 
musculature pain or spasm.  

In March 2003, the veteran underwent a VA examination of his 
lower back.  A MRI showed that the veteran had mild to moderate 
diffuse spondylosis, but without any appreciable disc space 
narrowing or abnormality of significance; and the examiner 
diagnosed the veteran with mild to moderate diffuse lumbar 
spondylosis, although he remarked that the functional effect on 
the veteran's usual occupation and daily activity was mild.

While the medical evidence reflects that the veteran currently 
has lower back pain which has been diagnosed as lumbar 
spondylosis, no medical opinion of record has related the 
veteran's current back disability to his time in service.  The 
Board requested an expert medical opinion as to the etiology of 
the veteran's lower back pain, which was provided in July 2005.  
The doctor was asked:

Is it more likely than not (i.e., probability greater 
than 50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) that the 
lower back pain the veteran is currently experiencing 
is a consequence of something which occurred during 
the veteran's military experience.

The examiner replied that it was "less likely than not 
(i.e., probability less than 50 percent)."

The doctor was then told that "[a]ny opinion rendered must be 
supported by a complete rationale."  To which he replied that 
"spondylosis is a degenerative process of unknown cause and a 
variable, unpredictable, and uninfluenced course."

The doctor was also told that:

A discussion of the facts and the medical principles 
involved will be of considerable assistance: 
specifically a discussion of whether spondylosis is a 
disability, which comes from a single injury, a 
lifetime of heavy work, or is developmental.

The examiner again replied that spondylosis is a degenerative 
process of unknown cause and a variable, unpredictable, and 
uninfluenced course.

The Board notes the veteran's belief that his lumbar spondylosis 
is related to his time in service, and acknowledges his testimony 
to that effect; however, while lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology is 
within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to diagnosis 
or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, while the veteran is able to 
testify that he injured his back in service, he is not medically 
qualified to provide an opinion liking his current back 
disability with his time in service.

Given that there is no medical opinion of record which 
indicates that the veteran's back disability was a 
consequence of something which occurred during his military 
experience, and given the affirmative medical evidence that 
is back disability was not caused by his military experience, 
the Board finds that the preponderance of evidence is against 
the veteran's claim, and it must therefore be denied.

II.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, and provides an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, the RO provided the veteran VCAA notice in a 
February 2003 letter, which clearly advised the veteran of 
the first, second, and third elements required by Pelegrini 
II.  While the veteran has likely never been explicitly asked 
to provide "any evidence in [his] possession that pertains" 
to his claims, he has effectively been notified of the need 
to provide such evidence.  The February 2003 letter informed 
him that additional information or evidence was needed to 
support his claims and asked him to send the information or 
evidence to the RO.  Additionally, the May 2003 statement of 
the case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes the "any evidence in the 
claimant's possession" language.  Under these circumstances 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in February 2003 and readjudicated his 
claim in a February 2004 supplemental statement of the case.  
The veteran was also specifically offered the opportunity to 
submit further evidence or argument in response to the VA 
medical opinion in an August 2005 letter.  As such, the Board 
finds that VA has provided the veteran every opportunity to 
submit evidence, argue for his claims, and respond to VA 
notices.  

VA has also fulfilled the duty to assist: numerous service 
and VA medical records are in the file, and the veteran 
underwent a VA examination in March 2003 and had his claim 
referred for a medical opinion which was issued in July 2005 
(the reports of which have been associated with the claims 
folder).  The veteran testified also before the undersigned 
at a February 2005 hearing and the transcript of this hearing 
has been associated with the claims folder.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.  




ORDER

Service connection for lumbar spondylosis is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


